Citation Nr: 0334393	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  03-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left ankle.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The Board notes that on November 9, 2000, during the pendency 
of this claim, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  
In this case, the implementing regulations are applicable.  
VAOPGCPREC 7-2003.  

The veteran has not been advised as to the information and 
evidence necessary to substantiate his claim, or informed as 
to what evidence VA would obtain in connection with his claim 
and of what evidence he was responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On remand 
the RO must ensure that VA's obligations under the VCAA to 
notify and assist the veteran are met.  

The Board also notes that there is no VA Form 646 (Statement 
of Accredited Representative in Appealed Case) of record.  
Although the RO has suggested in its certification of the 
case on appeal that the representative was given an 
opportunity to complete a Form 646 but did not do so in time, 
the veteran's representative in Washington D.C. argued in May 
2003 that an opportunity to complete a Form 646 was never 
provided.  Either way, as a consequence of this remand, the 
local representative should be given opportunity to argue the 
case.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures found at 
38 C.F.R. § 3.159 are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002); see also Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional medical records 
which are pertinent to the claim 
listed on the title page of this 
action.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

4.  Thereafter the RO should make 
arrangements to have the veteran's 
claims file reviewed by the same 
physician who conducted the 
veteran's November 21, 2002, VA 
examination.  If the referenced 
physician is available, he should 
review the veteran's claims file and 
supplement his November 21, 2002, 
examination report by providing an 
opinion as to whether there is clear 
and unmistakable (obvious or 
manifest) medical evidence 
demonstrating that the veteran's 
current degenerative joint disease 
of the left ankle is due to the 
natural progress of the preservice 
fracture, rather than as a result of 
an in-service aggravation of the 
preservice fracture, or of an in-
service injury or disorder.  If the 
physician is of the opinion that 
another physical examination of the 
veteran is necessary for him to 
provide the requested opinion, the 
RO should schedule the veteran for a 
VA orthopedic examination with the 
physician.

5.  If the physician who conducted 
the veteran's November 21, 2002, VA 
examination is not available, the RO 
should arrange for the veteran to 
undergo a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the etiology 
of any left ankle degenerative joint 
disease.  The examiner should be 
requested to review the results of 
the examination along with all 
material in the veteran's claims 
file, and provide an opinion as to 
whether it is at least as likely as 
not that degenerative joint disease 
of the left ankle was present in 
service and, if so, an opinion as to 
whether such disorder clearly and 
unmistakably existed prior to 
service.  With respect to any left 
ankle joint disease which the 
examiner concludes existed prior to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disorder increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether the in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
degenerative joint disease that the 
examiner believes developed 
subsequent to service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to service.

The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available 
to and reviewed by the examiner.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

